         Case 1:13-cr-00794-AT Document 402 Filed 06/08/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 6/8/2020

              -against-
                                                                      13 Cr. 794-2 (AT)
ROBERT KALABA,
                                                                           ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       On June 7, 2020, Defendant submitted a motion for reduction of his sentence under 18
U.S.C. § 3582(c)(1)(A). It is ORDERED that by June 15, 2020, the Government shall file a
response.

       SO ORDERED.

Dated: June 8, 2020
       New York, New York
